Mr. Justice Aldrey
delivered the opinion of the court.
There is' in force in the city of Mayagüez a municipal ordinance enacted for the purpose of prohibiting’ the obstruction of public transit on the streets and sidewalks, which ordinance, after stating that there are complaints of the occupancy of the streets by numerous persons in order to witness public exhibitions given without charge by certain managers of theaters, thus obstructing the passage of others and of automobiles, carriages, etc., by its first section prohibits any person, company, committee or corporation *57from obstructing tbe free use of tbe streets, and sidewalks in any manner or for any purpose by day or nigbt. In order to enforce compliance witb tbe provisions of said section, section 2 prohibits public exhibitions in all places where tbe spectators cannot witness them within some theater, circus, square, park or private building, and section 3 fixes the penalty for the violation of the ordinance. '
Francisco Maymón was charged with the violation of the said\rdinance by a police officer who alleged that the former gave a public exhibition in one of the streets of Mayagüez, consisting in showing various film pictures projected from the Yagiiez Theater on McKinley Street to a screen placed on the upper story of the establishment of Santiago Pan-zardi, which is on the corner of the said street, the spectators being unable to view the same within any theater, circus, square, park, or private building, whereby the exhibition caused the public to congregate in the street and obstruct the free transit.
From the judgment of conviction rendered by the district court the defendant took this appeal and alleges that the information is insufficient and does not state facts constituting an offense.
In the case of The People v. Nochera, 23 P. R. R. 561, in disposing of the name question raised by the appellant as to the insufficiency of the complaint, we said that section 22 of the Code of Criminal Procedure does not require that the person who makes the complaint shall state therein that he knows the facts of his own knowledge or upon information which he believes to be true or because he arrested the accused.
Nor does the complaint contain the other defect assigned, for a simple perusal of it shows that it charges the appellant with a violation of the said ordinance in that he caused the obstruction of McKinley Street, where the public congregated in consequence of a cinematographic show thrown from the *58«balcony of tbe Yagüez Theater upon a screen placed at tbe corner of tbe street.
The evidence is not insufficient to support tbe judgment, for it proved tbe facts related therein, and although the appellant called witnesses to show that some persons viewed the exhibition-from a certain place in the theater and from the balcony of a private residence, this does not disprove the fact established by the fiscal that all the persons who witnessed the exhibition could not do so within a theater, circus, square, park or private building, but that they assembled in the street and obstructed the transit, which is what is prohibited by the said ordinance. The object of the ordinance is to prevent the gathering of people in the streets and the purpose of section 2 is to prohibit public exhibitions which necessarily produce such a result, as in this case.
Finally, the ordinance is not in conflict with the Constitution of the United States or the Act to define the rights of the people enacted by our Legislative Assembly on February 27, 1902, for it does not prohibit the free use of the streets by the people, but only regulates that right so that it shall not be disturbed by certain persons or corporations.
The judgment appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.